NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LAURA A. HUNT,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3001 .
Petition for review of the Merit Systems Protection
B0ard in case no. CH0831090791-C-1.
ON MOTION
ORDER
On April 1, 2001, the court received Laura A. Hunt's
motion for leave to correct her opening brief, with a cor-
rected opening brief attached. Although it appears that
the motion was mailed by Hunt in January, it did not
reach the court until April 1.
Because the lVlerit Syste1ns Protection Board has al-
ready filed its brief in response to Hunt's previous open-
ing brief, the court cannot allow Hunt's opening brief to be

HUNT V. MSPB 2
corrected. However, the court will treat Hunt's submis-
sion as her reply brief so that it is before the court.
Accordingly,
IT ls 0RDERED THAT:
The motion is granted to the extent that the submis-
sion received on April 1 shall be treated as Hunt's reply
brief. Copies of this order shall be transmitted to the
merits panel to inform the panel that the corrected open-
ing brief is considered to be Hunt's reply brief..
FoR THE CoURT
HAY 0 9 2011
/s/ J an H0rbaly
Date J an Horbaly
Clerk
cc: Laura A. Hunt
Calvin Morrow, Esq.
s8
§
u.s. c0usfbl’§l>,PrALsroR
THE FED!:F